DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ECTIS VELAZQUEZ,
                             Appellant,

                                    v.

  BETHESDA HOSPITAL, INC. d/b/a BETHESDA HOSPITAL EAST,
                         Appellee.

                              No. 4D21-2685

                          [November 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Hardy Gillman, Judge; L.T. Case No.
502019CA011491XXXMB.

  Geoffrey B. Marks of Law Offices of Geoffrey B. Marks, Coral Gables,
and Gonzalo R. Dorta of Dorta Law, Coral Gables, for appellant.

   Michael R. D'Lugo of Wicker, Smith, O'Hara, McCoy & Ford, P.A.,
Orlando, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.